     6:20-cv-03219-DCC       Date Filed 03/29/21   Entry Number 15      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Larry Blakney,                   )              Case No. 6:20-cv-03219-DCC
                                 )
                     Plaintiff,  )
                                 )
v.                               )                         ORDER
                                 )
Catherine Brewton, Shawn Hay,    )
Hartsville Police Department,    )
                                 )
                     Defendant.  )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of his

constitutional rights. ECF Nos. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge

Kevin F. McDonald for pre-trial proceedings and a Report and Recommendation

(“Report”). On February 1, 2021, the Magistrate Judge issued a Report recommending

that the Complaint be dismissed as duplicative and the motion for leave to proceed in

forma pauperis be denied. ECF No. 12. The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner has filed no objections, and the time to do

so has lapsed.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
     6:20-cv-03219-DCC        Date Filed 03/29/21    Entry Number 15      Page 2 of 3




Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge that this action is subject to summary dismissal. Therefore, this

action is DISMISSED as frivolous without prejudice and without issuance of service of

process. Accordingly, the motion for leave to proceed in forma pauperis [8] is FOUND as

MOOT.1

IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 29, 2021
Spartanburg, South Carolina




       1
        The undersigned finds that Plaintiff cannot cure the deficiencies in his Complaint
and that allowing Plaintiff to amend his pleadings would be futile. See Bing v. Bravo Sys.,
LLC, 959 F. 2d 605 (4th Cir. 2020).

                                             2
     6:20-cv-03219-DCC       Date Filed 03/29/21    Entry Number 15      Page 3 of 3




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
